DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and examined herein, per Applicant’s 01/22/2021 filing with the Office.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. certain methods of organizing human activity using mathematical concepts) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-7 are to a method (process), claims 8-14 are to system (machine), and 15-20 are to medium (manufacture).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically, the abstract idea of certain methods of organizing human activity using mathematical concepts. Where certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).  Where mathematical concepts are mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I).
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A method comprising: 
retrieving one or more customer engagement records, the one or more customer engagement records being associated with an opportunity for making a sale to a customer; 
identifying a plurality of free text samples that are part of the customer engagement records; 
identifying a plurality of data items that are part of the free text samples; 
calculating a plurality of semantic distances, each of the semantic distances corresponding to a different one of a plurality of data item pairs; 
clustering the data items into textual clusters based on the identified semantic distances; and 
training a classifier based, at least in part, on the textual clusters, the classifier being configured to receive an offer for the customer, classify the offer and output an estimation of whether the offer is expected to result in a sale.


The claims are to the facilitation of sales activities using mathematical relationships.  Where the semantic distance is a measure of a quantitative measure of relatedness (or lack thereof) between two or more concepts.  Where clustering is grouping items based on the quantitative measure. The training of the model, not expressly claimed but inherent in light of the instant specification (See [15-16]), to classify offers and make predictions is an exercise in complex math.
The sales activities of taking known information (customer engagement records) to make an estimation the results of a recommended offer is a type of risk analysis – will the customer accept the offer (bid), which is found to be a fundamental economic practices. Where the offer is “received” rather than created or generated by the system; therefore. the broadest reasonable understanding is that a human creates and inputs the offer in to the claimed system. The analysis this then performed and the result of the risk analysis is output to the user.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recite additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  The additional elements are determined to be insignificant extra-solution activities of data-gathering (pre-solution) and outputting (post solution).   
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and as part of the ordered combination.  As stated above the additional elements are found to be insignificant extra solution activity that cannot transform the abstract idea in to patent eligible subject matter.  The additional elements are also found to be well-understood, routine, conventional activity of the generic general-purpose computing device (See Spec. [60-61]).
Where 2106.05(d)(I)(2) of the MPEP states, “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").”
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore, these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, 8, 10-12, 14, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rapaport et al (US Pub 2014/0344718 A1).

Claims 1, 8, and 15
Rapaport teaches a method (Rapaport [39] “a machine-implemented method”) comprising: 
retrieving one or more customer engagement records, the one or more customer engagement records being associated with an opportunity for making a sale to a customer (Rapaport [172] “imported task tracking data may also be used to update user PHAFUEL records (Personal Habits And Favorites/Unfavorites Expression Log) which indicate various life style habits of the respective user if the task tracking data historically indicates a change in a given habit or a given routine. More specifically with regard to current user context, if the user's task tracking database indicates that the user has a high priority, high pressure work task to be completed by end of day, the STAN.sub.--3 system may use this imported information to deduce that the user would not then likely welcome an unsolicited event offer”, where user PHAFUEL records is the equivalent of the claimed customer engagement records, also see [171]); 
identifying a plurality of free text samples that are part of the customer engagement records (Rapaport [239] “"substantially-immediately contactable population of STAN users" . . . other STAN users who are now currently contactable by means of cellphone texting or other forms of text-like communication (e.g., tablet texting) or other such socially less-intrusive-than direct-talking techniques; . . . STAN.sub.--3 system can automatically determine or estimate what that predetermined duration is by, for example, looking at the digitized calendars, to-do-lists, etc. of the prospective chatterers and/or using the determined personal contexts and corresponding PHAFUEL records”); 
identifying a plurality of data items that are part of the free text samples (Rapaport [176] “the STAN.sub.--3 system 410 may have used include explicit keywords (e.g., 115a7) in text within the window”, [500] “outwardly expressed activities (attention giving activities) of the user such as, but not limited to, entering one or more keywords into a search engine”); 
calculating a plurality of semantic distances, each of the semantic distances corresponding to a different one of a plurality of data item pairs (Rapaport [745] “keyword expressions may be clustered in a keyword expressions layer (371, FIG. 3E) of keyword space where the clustering is according a semantic sense (e.g., a Thesaurus sense) or another such cognitive sense and where clusterings may be on or around cognitive-sense-representing clustering center points in some cases. In one embodiment, the calculated distance of a first keyword expression away from a second keyword expression in hierarchical and/or spatial keyword space,”); 
clustering the data items into textual clusters based on the identified semantic distances (Rapaport [150] “cognitive-sense-representing clustering center points (COGS's) around which, or over which, points, nodes or subregions (PNOS's) of substantially same or similar cognitive sense may cluster, with calculated distance being indicative of how same or similar they in accordance with a not necessarily articulated sense, it is within the contemplation of the present disclosure to have cognitive-sense-representing clustering lines, or curves or closed circumferences where PNOS-types of points, nodes or subregions disposed on a one such line, curve or closed circumference share a same cognitive sense and PNOS's distanced away from such line, curve or closed circumference are deemed dissimilar in accordance with the spacing apart distance calculated along a normal drawn from the spaced apart PNOS to the line, curve of circumference”); and 
training a classifier based, at least in part, on the textual clusters, the classifier being configured to receive an offer for the customer, classify the offer and output an estimation of whether the offer is expected to result in a sale (Rapaport [39] “a STAN system advantageously to automatically infer therefrom what unsolicited solicitations (e.g., group offers and the like) would likely be welcome at a given moment by a targeted group of potential offerees (real or even possibly virtual if the offer is to their virtual life counterparts, e.g., their SecondLife.TM. avatars) and which solicitations would less likely be welcomed and thus should not be now pushed onto the targeted personas, because of the danger of creating ill-will or degrading previously developed goodwill. Another feature of the present disclosure is to automatically sort potential offerees according to likelihood of welcoming and accepting different ones of possible solicitations and pushing the M most likely-to-be-now-welcomed solicitations to a corresponding top N ones of the potential offerees who are currently likely to accept (where here M and N are corresponding predetermined numbers)” and [394] “used to train the system 410 into better predicting what the given user would like to see as the number one choice (first shown top card 113c1) on the highest shown stack 113c of the primary column 113b1.”).

With respect to claim 8 that recites substantially similar limitations as those rejected above, therefore this claim is rejected for the same reason given above.  The claim recites the additionally taught limitations of 
Rapaport teaches a system (Rapaport [1] “online networking systems”) comprising: a memory (Rapaport [27] “one or more physical memory devices mentioned herein can include, but are not limited to, PLD's and/or memory devices which utilize electrostatic effects to represent stored data, memory devices which utilize magnetic effects to represent stored data, memory devices which utilize magnetic and/or other phase change effects to represent stored data, memory devices which utilize optical and/or other phase change effects to represent stored data”); and at least one processor that is operatively coupled to the memory,  (Rapaport [104] “system 410 is not limited to a desktop computer having for example a "central" processing unit (CPU), but rather that many varieties of data processing devices having appropriate minimal intelligence capability are contemplated as being usable, including laptop computers, palmtop PDA's (e.g., 199 of FIG. 2), tablet computers (e.g., 100 of FIG. 1a), other forms of net-computers, including 3rd generation or higher smartphones (e.g., an iPhone.TM., and Android.TM. phone), wearable computers” and [208] “data processing device (CPU-4) for local friends and/or buddies and/or other contacts lists 432L2 and their recorded social interrelations as stored in the local memory of CPU-4”):

With respect to claim 15 that recites substantially similar limitations as those rejected above, therefore this claim is rejected for the same reason given above.  The claim recites the additionally taught limitations of 
Rapaport teaches a non-transitory computer-readable storage medium that is configured to store one or more processor executable instructions, which, when executed by one or more processors (Rapaport [871] “a remote computer and/or remote database (e.g., 419 of FIG. 4A) to assist in carrying out activation and/or reconfiguration of the user local devices. Various types of computer-readable tangible media or machine-instructing means (including but not limited to, a hard disk, a compact disk, a flash memory stick, a downloading of manufactured and not-merely-transitory instructing signals over a network and/or the like may be used for instructing an instructable local or remote machine of the user's”)

Claims 3, 10, and 17
Rapaport teaches a method of claim 1, wherein each of the data items includes a sentence (Rapaport [24]).

With respect to claims 10 and 17 that recite substantially similar limitations as those rejected above, are therefore rejected for the same reason given above.  

Claims 4, 11, and 18
Rapaport teaches a method of claim 1, wherein calculating a semantic distance that is associated with a data item in a pair includes: 
generating a first vector that represents a first data item in the data item pair (Rapaport [292] and [582]); 
generating a second vector that represents a second data item in the data item pair (Rapaport [522] and [582]); 
calculating a distance between the first vector and the second vector (Rapaport [530] and [582]).

With respect to claims 11 and 18 that recite substantially similar limitations as those rejected above, are therefore rejected for the same reason given above.  


Claims 5, 12, and 19
Rapaport teaches a method of claim 1, further comprising: 
identifying an attribute of a historical timeline of the opportunity (Rapaport [128] and [438], where time period is the equivalent of the claimed historical timeline), 
wherein the attribute is identified by using the one or more engagement records, and the opportunity classifier is trained further based on the attribute (Rapaport [116], [174], and [473]).

With respect to claims 12 and 19 that recite substantially similar limitations as those rejected above, are therefore rejected for the same reason given above.  

Claims 7 and 14
Rapaport teaches a method of claim 1, wherein the classifier is configured to classify the offer as either: 
(i) an offer that is expected to result in a sale or (ii) an offer that is not expected to result in a sale (Rapaport [39] and [308]).

With respect to claim 14 that recites substantially similar limitations as those rejected above, are therefore rejected for the same reason given above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapaport (US 2014/0344718 A1) as applied above and in further view of Indyk et al (US 10,049,664 B1).

Claims 2, 9, and 16
Rapaport teaches a method claim of claim 1, however Rapaport further teaches user feedback in (Rapaport [440]), but does not expressly teach the following limitation that are taught by Indyk, in the analogous art of techniques for determining a quality of user experience with an application, the method wherein at least one of the free text samples includes one of: 
(i) a natural language note summarizing one or more events that transpired during a particular customer engagement or (ii) a natural language note providing feedback from the customer regarding a particular customer engagement (Indyk 1:57-61 and 8:18-25, when the claim is made in the alternative only one element needs to found in the art).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Rapaport the(i) a natural language note summarizing one or more events that transpired during a particular customer engagement or (ii) a natural language note providing feedback from the customer regarding a particular customer engagement as taught by Indyk since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to claims 9 and 16 that recite substantially similar limitations as those rejected above, are therefore rejected for the same reason given above.  

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rapaport (US 2014/0344718 A1) as applied above and in further view of Mathur et al (US 2017/0068977 A1).

Claims 6, 13, and 20
Rapaport teaches a method of claim 1, however Rapaport further teaches user opportunity in (Rapaport [167], see discount), but does not expressly teach the following limitation that are taught by Mathur in the analogous art of estimating customer lifetime values further comprising 
identifying a lifetime of the opportunity based on the one or more engagement records (Mathur [26]), 
wherein the opportunity classifier is trained further based on the lifetime of the opportunity (Mathur [37-38]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Rapaport the identifying a lifetime of the opportunity based on the one or more engagement records, wherein the opportunity classifier is trained further based on the lifetime of the opportunity as taught by Mathur since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to claims 13 and 20 that recite substantially similar limitations as those rejected above, are therefore rejected for the same reason given above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rogynskyy et al (US 2019/0361900 A1) teaches a system 200 can be trained or configured to use the cadence of meetings for the user's customers to determine a user's level of engagement with the customers. The user's level of engagement can be used as a signal to quantify a user's performance as an employee as a low level of engagement can predict that the customer may disengage with the company or may look elsewhere to service their needs.
Lui et al (US 2018/0052908 A1) teaches natural language understanding (NLU) 206 unit processes natural language text input 212, both formal and informal language, detects the intent of the text, and extracts (e.g., parses) useful information, such as objects of interest and their attributes.
Jha et al (US 10,956,522 B1) teaches a distances determined from the semantic characteristics of each of the content items according to the word-to-word co-occurrence statistics of the text of each of the content items; extract one or more strings of words from the textual content of one or more of the content items in the cluster.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/           Primary Examiner, Art Unit 3623